Citation Nr: 0823558	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
hypothyroidism, total thyroidectomy, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1990 to April 
1990, and from September 1990 to September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

The Board decided the claim on appeal here in July 2005.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In April 2008, the Court 
remanded this matter to the Board.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran claims entitlement to an increased rating for his 
hypothyroidism.  See 38 C.F.R. § 4.119, Diagnostic Code 7903 
(2007).  He is currently rated as 30 percent disabled.  
Diagnostic Code 7903 authorizes higher evaluations of 60 and 
100 percent.  See 38 C.F.R. § 4.119, Diagnostic Code 7903 
(2007).      
      
In its April 2008 remand, the Court found warranted 
additional discussion and analysis into the nature of the 
veteran's hypothyroidism, and into whether a 60 or 100 
percent rating is warranted here.  

The veteran's most recent medical examination of his 
hypothyroidism occurred in 2003.  The Board finds additional 
medical inquiry necessary therefore.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature and severity of the veteran's 
hypothyroidism.  The claims file must 
be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

2.  The examiner should note whether the 
veteran has experienced, or is now 
experiencing, any of the following 
symptoms - muscular weakness, mental 
disturbance, weight gain, cold 
intolerance, cardiovascular disorders, 
bradycardia, or sleepiness.  

3.  If the veteran has had, or is now 
experiencing, any of these symptoms, the 
examiner should advance an opinion on the 
likelihood (likely, at least as likely as 
not, not likely) that any of these 
symptoms relates to the veteran's 
service-connected hypothyroidism.  The 
examiner should provide a complete 
rationale for any conclusion reached.   

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




